DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/21 was received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2015/0093858, cited on IDS).

a.	Re claim 21, Hwang et al. disclose a structure comprising: a first die 24 (rightmost on fig. 5) comprising active circuits 28 and a die connector DC (see annotated fig. 5 below; see fig. 5 and related text; see remaining of disclosure for more details); a second die 30 adjacent the first die, a height H of the second die being less than a height of the first die (see annotated fig. 5 below; note that [0016] disclose that the thickness or height of die 30 can be less than the one of die 24, and that encapsulant 36 can cover die 30 and this implicitly when its height is less than the one of die 24; such a situation is illustrated on annotated fig. 5); an interconnect structure 46&44&47 over the first die and the second die; and a material 36 between the interconnect structure and the second die (see annotated fig. 5), a top surface of the die connector being substantially level with a top surface of the polymer based material (explicit on fig. 5), wherein the interconnect structure is electrically connected to the die connector of the first die, and the interconnect structure is not electrically connected to the second die (explicit on fig. 5; see also [0013] that explains the dummy die being basically a bulk material without any electrical function or circuit). But Hwang et al. do not appear to explicitly disclose that the material 36 is polymer based. However, it is conventionally known in the art to use resin (which is polymer) materials for encapsulant, and as such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have used a resin material for encapsulant 36, and this as a non-inventive step of using a known material for its known purpose with a reasonable expectation of success (see MPEP 2144.07 and 2143.E).


    PNG
    media_image1.png
    783
    1647
    media_image1.png
    Greyscale

b.	Re claim 25, a thickness of a die is a result of or based on design and performance constraints/requirements, and as such and noting that the rationale to modify or combine the prior art does not have to be expressly stated in the prior art but may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law (see MPEP 2144.I), further noting that the desire to enhance commercial opportunities by improving a product or process is universal and even common-sensical (see MPEP 2144.II), and finally noting from MPEP 2141.03 that “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton” and that a “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.”, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided die 24 to have a thickness of 100 to 200 microns as desired or required, and this would have resulted in a difference between the height of the first die (24) and the height of the second die (30) being 10% of 100 microns to 200 microns as per [0016], i.e. in a range of 10 microns to 20 microns.

c.	Re claim 26, the first die is adjacent to the second die in a top view (see annotated fig. 4 below), and a length (in the horizontal direction of fig. 4) of the second die is greater than a length (in the horizontal direction of fig. 4) of the first die in the top view.

    PNG
    media_image2.png
    925
    1204
    media_image2.png
    Greyscale

d.	Re claim 27, the first die is adjacent to the second die in a top view (see annotated fig. 4 below), and a length (in the vertical direction of fig. 4) of the second die is less than a length (in the vertical direction of fig. 4) of the first die in the top view.

    PNG
    media_image3.png
    925
    1204
    media_image3.png
    Greyscale

e.	Re claim 28, the first die is adjacent to the second die in a top view (see fig. 4 below), and a length (in the vertical direction of fig. 4) of the second die is equal to a length (in the vertical direction) of the first die in the top view.



    PNG
    media_image2.png
    925
    1204
    media_image2.png
    Greyscale



Claim(s) 29, 31, 35, 37-38 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soejima et al. (US 2008/0128916).

a.	Re claim 29, Soejima et al. disclose a structure comprising: a semiconductor die 10 (see fig. 15 and related text; see also [0039] and remaining of disclosure for more details); a dummy die 40 (right one) adjacent the semiconductor die; an epoxy 62&64 (see [0050] where 62 is disclosed as an epoxy; even if 64 is called resin in [0051], it is conventionally known in the art to use epoxy resins as encapsulant materials, and it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided 64 as an epoxy resin, and this as a non-inventive step of using a known material for its known purpose; see MPEP 2144.07; this modification would have rendered layers 62&64 an epoxy) on the dummy die, a top surface of the epoxy being substantially level with a top surface of the semiconductor die (explicit on fig. 15); and an interconnect structure 20&52&30 (see fig. 1) comprising: a dielectric layer 20 (see at least [0048]-[0052]) on (i.e. contacting, directly or indirectly) the epoxy and the semiconductor die, the epoxy disposed between the dielectric layer and the dummy die; and metal interconnects 30&52 ([0043]-[0044], [0048]-[0049]) extending along and through the dielectric layer, a first subset S1 (see annotated fig. 15 below) of the metal interconnects overlapping the semiconductor die, a second subset S2 of the metal interconnects overlapping the dummy die.


    PNG
    media_image4.png
    865
    1847
    media_image4.png
    Greyscale


b.	Re claim 31, Soejima et al. disclose all the limitations of claim 29 as stated above except explicitly that the interconnect structure further comprises: an under bump metallization connected to the metal interconnects. But it is conventionally known in the art to provide an under bump metallization (usually made of solder diffusion barrier materials) between a solder bump and an interconnect it is connected to in order to prevent solder diffusion into the said interconnect. As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the interconnect structure to comprise an under bump metallization connected to the bottom surface of metal layers 52 in order to prevent diffusion of solder 50 into metal layers 52.

c.	Re claim 35, Soejima et al. disclose a structure comprising: a molding compound layer 62&64 (see fig. 15 and related text; see remaining of disclosure for more details), the molding compound layer comprising a plurality of polymer based materials (epoxy resin of 62 and resin of 64; see [0050]-[0051]); a dummy die 40 in the molding compound layer; a semiconductor die 10 in the molding compound layer, a thickness of the semiconductor die being greater than a thickness of the dummy die (explicit on fig. 15); a first dielectric layer 20 on (i.e. contacting, directly or indirectly) the semiconductor die and the molding compound layer, the molding compound layer disposed between the first dielectric layer and the dummy die; a first metal interconnect 52 extending through the first dielectric layer; and a second metal interconnect 30 extending along the first dielectric layer, the second metal interconnect overlapping the dummy die. But Soejima et al. do not appear to explicitly disclose contact pads of the semiconductor die, and the first metal interconnect contacting the contact pad of the semiconductor die. However, it is conventionally known in the art to provide contact pads for a die as essential working parts to connect to solder balls such as the unlabeled solder balls connecting die 10 to wirings 30 on fig. 15. As such, and noting that the rationale to modify or combine the prior art does not have to be expressly stated in the prior art but may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law (see MPEP 2144.I), further noting that the desire to enhance commercial opportunities by improving a product or process is universal and even common-sensical (see MPEP 2144.II), and finally noting from MPEP 2141.03 that “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton” and that a “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.”, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided, as a non-inventive routine consisting in providing essential working parts of a die, contact pads on the lower side of die 10 in order to electrically connect it to the unlabeled solder balls (see MPEP 2144.I&II). The modification would have resulted in the first metal interconnect contacting (indirectly via 30 and one of the unlabeled solder ball under die 10) a contact pad of the semiconductor die.

d.	Re claim 37, Soejima et al. disclose all the limitations of claim 35 as stated above except explicitly that for structure of claim 35 further comprising: a second dielectric layer on the first metal interconnect, the second metal interconnect, and the first dielectric layer; and an under bump metallization extending through the second dielectric layer. However, it is conventionally known in the art to form a solder resist layer (usually made of dielectric materials such as benzocyclobutene and the like) to cover wirings of a wiring substrate, form openings in the solder mask to expose portions or pad portions of said wirings for further electrical connections to solder bumps, and form under bump layers extending in the opening and covering the exposed part of the wirings in order to prevent solder diffusion into them, wherein all the precedents allow to limit the spread of the solder balls material to unwanted regions of the wirings (these facts are capable of instant and unquestionable demonstration as to defy dispute by an Ordinary Skilled in the Art (see MPEP 2144.03)). As such, and noting that the rationale to modify or combine the prior art does not have to be expressly stated in the prior art but may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law (see MPEP 2144.I), further noting that the desire to enhance commercial opportunities by improving a product or process is universal and even common-sensical (see MPEP 2144.II), and finally noting from MPEP 2141.03 that “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton” and that a “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.”, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided a solder mask layer on the upper surface of layer 20 so as to cover wirings 30, the solder mask having opening corresponding to the unlabeled solder balls connecting at least chip 10 to wiring 30, the opening having under bump metallization layers extending therein to prevent solder diffusion, and all this as a non-inventive step of providing die to wiring substrate interconnections according to a conventional scheme and to also limit the spread of the solder balls material to unwanted regions of the wirings. The modification would have resulted in having the structure of claim 35 further comprising: a second dielectric layer (solder mask) on (contacting, directly or indirectly) the first metal interconnect, the second metal interconnect, and the first dielectric layer; and an under bump metallization extending (in the openings) through the second dielectric layer.

e.	Re claim 38, the structure of claim 37 further comprises: a conductive bump (unlabeled bumps under die 10) connected to the under bump metallization.

f.	Re claim 40, the second metal interconnect comprises (i.e. is) a metal line overlapping the dummy die (see fig. 15).

	

Claim(s) 30 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soejima et al. (US 2008/0128916) in view of Alvarez et al. (US 2017/0173745).

a.	Re claim 30, Soejima et al. disclose all the limitations of claim 29 as stated above except explicitly that a thickness of the epoxy is in a range of 10 µm to 20 µm. However, Alvarez et al. disclose that a typical distance between a die and a wiring substrate connected by flip-chip bonding is about 0.02mm (i.e. 20 microns) to 0.2mm (i.e. 200 microns) (see [0037]). As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the package on fig. 15 such that the gap between die 10 and substrate 20 to be 20 microns while minimizing the overall height of the package, and this as a non-inventive step of providing such a gap according to a typical value. The modification would have resulted in the fact that a thickness of the epoxy (thickness of its portion in the gap between die 10 and substrate layer 20) is in a range of 10 µm to 20 µm.

b.	Re claim 36, see claim 30 rejection above wherein the same rationale applies.


Allowable Subject Matter
Claims 22-24, 32-34 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin et al. (US 2012/0175732, fig. 6 and related text) disclose a structure similar to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899